J-S77004-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

RASHEEN JACKSON

                            Appellant                No. 1658 EDA 2013


                Appeal from the Judgment Entered May 15, 2013
              In the Court of Common Pleas of Philadelphia County
                Criminal Division at No: CP-51-CR-0005076-2011


BEFORE: STABILE, JENKINS, and STRASSBURGER,* JJ.

MEMORANDUM BY STABILE, J.:                           FILED MARCH 17, 2015

        Appellant, Rasheen Jackson, appeals from the judgment of sentence

imposed on May 15, 2013 in the Court of Common Pleas of Philadelphia

County following his conviction for aggravated assault, 18 Pa.C.S.A.

§ 2702(a).      Appellant contends the trial court erred by delivering an

instruction on accomplice liability in response to a question from the jury.

We disagree and, therefore, affirm.

        Appellant was charged with criminal attempt (murder - first degree),

aggravated assault, and possessing instruments of crime 1 following events


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 901(a) and 2502(a); 2702(a); and 907(a), respectively.
J-S77004-14


that occurred in the early morning hours of February 27, 2011. The trial

court summarized the evidence presented at trial as follows:

     The complainant, Sherman Hopkins, testified that at
     approximately 2:00 a.m. on February 27, 2011, he and his two
     sisters, Shaina Grantham and Shaina Hopkins, were driving
     home in a green Hyundai. Mr. Hopkins was sitting in the
     passenger seat while Ms. Grantham drove. Mr. Hopkins testified
     that at some point Ms. Grantham “cut off” a black car, leading to
     the exchange of hostile words between the occupants of the two
     vehicles, after which the black car drove away. Later they again
     encountered the same black car at the intersection of 52nd Street
     and Greenway Avenue. The argument between the occupants of
     the two vehicles continued.

     Mr. Hopkins testified that [Appellant] exited the black car and
     began kicking the passenger side window of the Hyundai until
     the window broke. Mr. Hopkins then exited and began fighting
     with [Appellant]. A second man then exited the black car and
     joined the fight. Mr. Hopkins testified that he threw this other
     individual to the ground, and it was at this time that he first felt
     himself being stabbed in the wrist. The struggle continued, and
     when Mr. Hopkins saw that he was “soaked in blood” on his
     shirt, pants and shoes, he realized he’d been stabbed and fled on
     foot, eventually reaching the Gulf gas station at 52nd Street and
     Woodland Avenue.

     At the gas station some bystanders called the police. Officers
     arrived and transported Mr. Hopkins to the University of
     Pennsylvania Hospital. Mr. Hopkins testified that he was taken
     into surgery and would be in and out of the hospital for two
     months. . . .

     Philadelphia Police Officer Gary Jones testified that on February
     27, 2011, he and a partner were on patrol in Southwest
     Philadelphia. At approximately 2:15 a.m. Officer Jones received
     a call about a reported stabbing and proceeded to the Gulf gas
     station at 52nd and Woodland. On arrival he found Mr. Hopkins
     leaning on a car, his shirt “covered with blood.” Rather than
     wait for an ambulance, Officer Jones immediately drove Mr.
     Hopkins to the University of Pennsylvania Hospital himself.




                                    -2-
J-S77004-14


Trial Court Opinion, 3/6/14, at 3-4 (references to Notes of Testimony

omitted).

      Officer Jones testified he was still at the hospital when he learned

another stabbing victim had been admitted to the same hospital. Id. at 4.

That individual was Appellant. Appellant told Officer Jones he was stabbed

in a fight in South Philadelphia. Id.

      Philadelphia Police Detective Daryl Pearson was assigned to investigate

the Hopkins stabbing and, later, the stabbing of Appellant. In the course of

his investigation into the Hopkins stabbing, the detective took a statement

from Appellant who first stated he and his brother were in a fight with two

strangers in an area of Philadelphia different from where Hopkins was

stabbed. Id. at 5. Detective Pearson testified that Appellant later admitted

being in the area of Woodland Avenue and being in a fight with an occupant

of another car.    Appellant acknowledged breaking the car’s driver side

window by kicking the door but denied stabbing anyone. Id.

      During the course of its deliberations, the jury presented the following

question to the trial court: “Does Mr. Jackson’s participation in the physical

altercation in which Mr. Hopkins was stabbed equate to aggravated assault

even if Mr. Jackson did not actually stab the victim?”    Notes of Testimony

(N.T.), Trial, 3/7/13, at 7-8.   The trial court entertained argument on the

issue during which the Commonwealth requested that the trial court give an

instruction on accomplice liability. Appellant’s counsel responded:


                                        -3-
J-S77004-14


      I would object to that. You gave them instructions, there was no
      request for accomplice liability instruction.    And we had a
      charging conference about this and no request was made at that
      time. I think the simple answer to this question is if they find he
      was in [an] altercation and he’s not the stabber but somebody
      else is, then he can’t be convicted of aggravated assault or
      attempted murder.

Id. at 8.      Appellant’s counsel requested that the trial court simply answer

the jury’s question with a “no.” The trial court rejected counsel’s request as

“misleading” and “not an accurate statement of the law.”            Appellant’s

counsel lodged an objection. Id. at 13.

      The trial court delivered the standard accomplice liability instruction.

Id. at 14-17.      The jury returned to its deliberations but did not render a

verdict before adjourning for the day.       When deliberations resumed the

following day, the jury asked a second time about accomplice liability, this

time in terms of the attempted murder charge. Appellant’s counsel objected

to giving the accomplice liability instruction on the same grounds stated

when the jury presented its question the previous day.          The trial court

repeated the accomplice liability instruction, this time with an example. N.T.

Trial, 3/8/13, at 4-12. The jury later returned its verdict, finding Appellant

guilty of aggravated assault but acquitting him on the remaining charges,

including attempted murder.       On May 15, 2013, the trial court sentenced

Appellant to a term of 10 to 20 years’ confinement in a state correctional

institution.




                                       -4-
J-S77004-14


        Appellant filed a timely appeal from his judgment of sentence.

Appointed appellate counsel filed a timely statement of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(b) raising two issues. In this appeal,

Appellant asks this Court to consider only one of those two issues:

        A. Did the trial court err when it instructed the jury on
           accomplice liability, after the jury asked the trial court the
           following question: “Does Mr. Jackson’s participation in the
           altercation in which Mr. Hopkins was stabbed equate to
           aggravated assault even if Mr. Jackson did not actually stab
           the victim?”

Appellant’s Brief at 2.

        Appellant’s argument is two-pronged.     He first argues the trial court

should have rejected the Commonwealth’s request for the accomplice

liability instruction because any request for that instruction should have been

“submitted within a reasonable time before the closing arguments” with

copies furnished to the other parties at that time.     Appellant’s Brief at 10

(citing Pa.R.Crim.P. 647(A)).2 Because the Commonwealth did not request

____________________________________________


2
    Pa.R.Crim.P. 647(A) provides:

        (A) Any party may submit to the trial judge written requests for
        instructions to the jury. Such requests shall be submitted within
        a reasonable time before the closing arguments, and at the
        same time copies thereof shall be furnished to the other parties.
        Before closing arguments, the trial judge shall inform the parties
        on the record of the judge’s rulings on all written requests and
        which instructions shall be submitted to the jury in writing. The
        trial judge shall charge the jury after the arguments are
        completed.



                                           -5-
J-S77004-14


an accomplice liability instruction at the charging conference, Appellant

contends, it should not have been given. Id. He then argues the instruction

was not warranted because it was not responsive to the jurors’ question.

Id. We do not agree on either front.

       In Commonwealth v. Hanford, 937 A.2d 1094 (Pa. Super. 2007),

this Court explained:

       Our standard of review for the trial court’s instructions to a jury
       is well established. When reviewing a challenge to part of a jury
       instruction, we must review the jury charge as a whole to
       determine if it is fair and complete. Reversible error occurs only
       where there is an abuse of discretion or an inaccurate statement
       of the law.

Id. at 1097 (citations, internal quotations and brackets omitted). 3 Appellant

does not challenge the instructions delivered before the jury began its

deliberations.     He challenges only the supplemental instruction given in

response to jury’s question during deliberations on March 7.

       Appellant    argues     that   the      trial   court   erred   in   providing   the

supplemental instruction because the Commonwealth did not request an

accomplice liability instruction during the charging conference or at any

other time prior to closing arguments.                     This Court considered the

“requirement” for requesting jury instructions prior to closing arguments in

Commonwealth v. Harper, 660 A.2d 596 (Pa Super. 1995). In Harper,
____________________________________________


3
  We remind counsel for Appellant of the requirement that appellate briefs
include a statement of the scope and standard of review.        Pa.R.A.P.
2111(a)(3).



                                            -6-
J-S77004-14


which involved Pa.R.Crim.P. 1119(a), the predecessor to Rule 647(A), this

Court recognized:

       In his brief, appellant argues that the prosecution ignored both
       the letter and the spirit of Pa.R.Crim.P. 1119(a), regarding
       requests for jury instructions, in failing to make a written
       request for an accomplice liability charge prior to closing
       statements. With respect to these allegations, the law is clear.
       First, Rule 1119 does not require written requests for jury
       instructions, it merely states a preference for such. Second, the
       trial court is not limited to instructing a jury on only those points
       requested by the parties prior to closing statements. Regardless
       of whether or when a request for a specific instruction is made
       by a party, the trial court must charge the jury appropriately,
       that is, in a manner supported by the evidence. Appellant’s
       challenges to the timing and manner of the charge, therefore,
       are meritless.

Id. at 598 (citations omitted).

       While Pa.R.Crim.P. 647(A) addresses requests for jury instructions

made prior to closing arguments, Pa.R.Crim.P. 647(C) authorizes the trial

court to provide additional instructions to the jury after the jury has retired

to consider its verdict.4      In Commonwealth v. Davalos, 779 A.2d 1190

(Pa. Super. 2001), this Court stated:

       The scope of supplemental instructions given in response to a
       jury’s request rests within the sound discretion of the trial judge.
       Commonwealth v. Akers, 392 Pa. Super. 170, 572 A.2d 746,
       755 (1990). There may be situations in which a trial judge may
       decline to answer questions put by the jury, but where a jury
       returns on its own motion indicating confusion, the court has the
____________________________________________


4
  Rule 647(C) provides, in pertinent part, that “[a]fter the jury has retired to
consider its verdict, additional or correctional instructions may be given by
the trial judge in the presence of all parties. . . .” Pa.R.Crim.P. 647(C).



                                           -7-
J-S77004-14


       duty to give such additional instructions on the law as the court
       may think necessary to clarify the jury’s doubt or confusion.
       Commonwealth v. Washington, 274 Pa. Super. 560, 418 A.2d
       548, 552 (1980).

Id. at 1195.

       In response to the question posed by the jury, the trial court properly

delivered clarifying instructions as permitted by Rule 647(C).       We find no

abuse of discretion on the part of the trial court for doing so.

       In the second prong of his argument, Appellant contends the

supplemental instruction was improper because it was not responsive to the

juror’s question. Appellant believes the trial court should have answered the

jury’s question with a simple “no” rather than deliver an instruction on

accomplice liability. We agree with the trial court’s determination that a “no”

answer would be both misleading and an inaccurate statement of the law.

While the jurors did not specifically ask for an accomplice liability instruction,

a fair reading of their question suggests that the concept with which the jury

was struggling involved the concept of accomplice liability. Accordingly, we

find no abuse of discretion for delivering the accomplice liability charge

because it was, in fact, responsive to the question posed.5

____________________________________________


5
  Further evidence that the charge was responsive to the question is found in
the question asked during the course of deliberations on March 8, 2013. At
that time, the jury asked, “Your honor, we the jury ask if we can infer that
there was intent to murder Hopkins based on his wounds, but have no
[proof] beyond a reasonable doubt that [Appellant] stabbed Mr. Hopkins.
Can he be found guilty of attempted murder as an accomplice?” N.T.,
(Footnote Continued Next Page)


                                           -8-
J-S77004-14


      The trial court did not abuse its discretion in delivering the accomplice

liability instruction as a supplemental charge in response to the jury’s

question. Therefore, we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/17/2015




                       _______________________
(Footnote Continued)

3/8/13, at 7. Although Appellant’s counsel objected on the same grounds
raised with respect to the March 7 question, he has not presented any
argument to this Court challenging the trial court’s decision to repeat the
accomplice liability instruction on March 8.



                                            -9-